                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CALBERT LEE,

       Plaintiff,

v.                                                                   Civ. No. 16-366 SCY/KK

SYLVIA MATHEWS BURWELL, Secretary,
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

       The Gallup Indian Medical Center (GIMC) terminated Plaintiff Calbert Lee from his

position as a medical officer one month before the end of his two-year probationary period.

Plaintiff alleges that GIMC fired him because he is Native American, and thereby violated Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. Before the Court is

Defendant’s Motion for Summary Judgment (Doc. 18), filed April 20, 2017, and Plaintiff’s

Motion to Strike Provisions of Defendant’s Statement of Facts in Defendant’s summary

judgment motion (Doc. 22), filed May 11, 2017.

       Having reviewed the motions, briefing, evidence in the summary judgment record, the

relevant law, and otherwise being fully advised, the Court concludes that Plaintiff has failed to

establish a prima facie case of race-based discrimination and further, even assuming Plaintiff

established a prima facie case, Plaintiff has failed to demonstrate that Defendant’s proffered

reasons for his termination were a pretext for unlawful race-based discrimination. Accordingly,

the Court grants Defendant’s motion for summary judgment and dismisses this case with

prejudice.

 

                                                 1 
 
I.      BACKGROUND

        Before considering the facts and procedural history relevant to Defendant’s summary

judgment motion, the Court addresses two preliminary matters: (1) Plaintiff’s motion to strike

several exhibits Defendant submitted in support of its summary judgment motion (Doc. 22); and

(2) factual assertions in Plaintiff’s unverified complaint that the Court is considering for

purposes of summary judgment.

     a. Plaintiff’s Motion to Strike (Doc. 22)1

        “At the summary judgment stage, evidence need not be submitted in a form that would be

admissible at trial.” Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th

Cir. 2006) (internal citation omitted). “Parties may, for example, submit affidavits in support of

summary judgment, despite the fact that affidavits are often inadmissible at trial as hearsay, on

the theory that the evidence may ultimately be presented at trial in an admissible form.” Id.

“Nonetheless, the content or substance of the evidence must be admissible.” Id. (internal citation

and quotation marks omitted). “Thus, for example, at summary judgment courts should disregard

inadmissible hearsay statements contained in affidavits, as those statements could not be

presented at trial in any form.” Id. “The requirement that the substance of the evidence must be

                                                            
1
   Defendant argues that the Court should disregard Plaintiff’s motion to strike because it is procedurally
improper under Fed. R. Civ. P. 56. Doc. 24. Defendant is correct that, following amendments to Rule 56
in 2010, the proper mechanism for challenging an opposing party’s evidence is to make an objection
under Rule 56(c)(2) rather than to file a motion to strike. See Fed. R. Civ. P. 56(c)(2) (“A party may
object that the material cited to support or dispute a fact cannot be presented in a form that would be
admissible in evidence.”); see also Fed. R. Civ. P. 56, 2010 Advisory Committee Notes (stating that there
is no need to make a separate motion to strike); 11 Moore’s Federal Practice, § 56.91[4] (Matthew
Bender 3d Ed.) (indicating that after the 2010 amendments to Rule 56, “[a] court should disregard
inadmissible evidence instead of striking it from the record, as was done with a formal motion to strike.”).
Although Defendant’s concerns are valid, for the sake of judicial efficiency, the Court will construe
Plaintiff’s motion as making objections to the defense exhibits. See 11 Moore’s Federal Practice, §
56.91[4] (indicating that courts “seem to be resolving [motions to strike] on the merits rather than
rejecting them as procedurally improper”). If the Court determines that Plaintiff’s objection to a defense
exhibit is valid, the Court will disregard the exhibit as inadmissible evidence rather than strike it from the
summary judgment record.

                                                      2 
 
admissible is not only explicit in Rule 56, which provides that ‘[s]upporting and opposing

affidavits shall . . . set forth such facts as would be admissible in evidence,’ Fed. R. Civ. P. 56(e),

but also implicit in the court’s role at the summary judgment stage.” Id. “To determine whether

genuine issues of material fact make a jury trial necessary, a court necessarily may consider only

the evidence that would be available to the jury.” Id.

       In his motion to strike, Plaintiff seeks to strike sixteen defense exhibits on “grounds of

[f]oundation and [h]earsay.” Id. Plaintiff offers no further explanation besides this statement for

each exhibit and it is not the Court’s role to develop Plaintiff’s argument. Thus, although the

Court will address Plaintiff’s objections, its analysis will necessarily be limited by Plaintiff’s

failure to develop his arguments.

       First, the Court overrules Plaintiff’s foundation and hearsay objections to Dr. Mora’s

affidavit (Def. Ex. 4). Rule 56(c)(4) requires that an affidavit be made on personal knowledge,

show that the affiant is competent, and include facts that would be admissible at trial. Plaintiff’s

foundation objection is overruled because he has given no reason to doubt that Dr. Mora’s

affidavit is based on her personal knowledge of Plaintiff’s job performance, complaints GIMC

received regarding Plaintiff, and the circumstances surrounding his termination. As to Plaintiff’s

hearsay objection, Plaintiff argues that the following lines in Dr. Mora’s affidavit contain

inadmissible hearsay: “within the first month of [Plaintiff’s] employment we received a patient

complaint that he was rude and did not want to talk to the patient’s family. We just thought he

was new to the facility; so, Dr. Forman sat down and talked with him. Then, we received another

complaint from staff in the Emergency Room regarding him being rude to the nurses. Later, we

received a complaint from the Operator that he was rude when he yelled at her. Essentially, we

just received several complaints from patients, their families, and Agency staff.” See Mora Aff.



                                                  3 
 
(Doc. 18-1) at 3. Hearsay is defined as “a statement that . . . a party offers in evidence to prove

the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c). A “statement” is a

“person’s oral assertion, written assertion, or nonverbal conduct, if the person intended it as an

assertion.” Fed. R. Evid. 801(a). The Court concludes that these lines in Dr. Mora’s affidavit do

not constitute hearsay because Defendant does not offer them to prove the truth of the matters

stated therein (e.g., that Plaintiff was in fact “rude” to staff or patients) but rather for the purpose

of establishing that Dr. Mora received complaints about Plaintiff from patients and staff and

these complaints, whether ultimately valid or not, constituted a race-neutral reason for

terminating Plaintiff. Furthermore, Plaintiff himself characterized these complaints in a manner

similar to Dr. Mora. See Lee Aff. (Doc. 21-1) at 6-7 (“The operator complained to her supervisor

that I was rude”; “the patient’s family thought I was being rude and filed a complaint.”). Thus,

essentially the same evidence Plaintiff seeks to exclude is already in the record elsewhere

without objection. For these reasons, the Court overrules Plaintiff’s hearsay and foundation

objections to Dr. Mora’s affidavit.

        The Court next considers Plaintiff’s foundation and hearsay objections to several defense

exhibits consisting of complaints GIMC received regarding Plaintiff (Def. Ex. 9 – 14, 16, 18, 20,

22 – 23); an internal GIMC memorandum providing physician salary information (Def. Ex. 5); a

letter of counseling GIMC issued to Plaintiff (Def. Ex. 15); and informal notes/memos Plaintiff’s

immediate supervisor, Dr. Forman, kept of conversations he had with Plaintiff regarding the

complaints (Def. Ex. 19, 21). Defendant contends that several of these exhibits fall within the

hearsay exception for business records. Doc. 24 at 6-7. In support of its business record

argument, Defendant points out that GIMC kept complaints about Plaintiff in Plaintiff’s

personnel file. Doc. 24 at 6. Further, Defendant again argues that complaints about Plaintiff do



                                                   4 
 
not constitute hearsay because they are not being offered for the truth, but rather to demonstrate

the information Dr. Mora relied on when she decided to terminate Plaintiff. Doc. 24 at 5-6.

       “Rule 803(6) of the Federal Rules of Evidence provides an exception to the hearsay rule

for business records if they are ‘kept in the course of a regularly conducted business activity, and

if it was the regular practice of that business activity to make the memorandum [record].’”

United States v. Gwathney, 465 F.3d 1133, 1140 (10th Cir. 2006). To satisfy Rule 803(6), “a

document must (1) have been prepared in the normal course of business; (2) have been made at

or near the time of the events it records; . . . (3) be based on the personal knowledge of the

entrant or of an informant who had a business duty to transmit the information to the entrant; and

(4) not have involved sources, methods, or circumstances indicating a lack of trustworthiness.”

Id. at 1140-41 (internal quotation marks and citation omitted). “Not every item of business

correspondence constitutes a business record. It is well-established that one who prepares a

document in anticipation of litigation is not acting in the regular course of business. Moreover,

business records are potentially fraught with double hearsay. Double hearsay in the context of a

business record exists when the record is prepared by an employee with information supplied by

another person. Any information provided by another person, if an outsider to the business

preparing the record, must itself fall within a hearsay exception to be admissible.” Id. at 1141

(internal quotation marks and citations omitted).

       The bulk of Plaintiff’s motion to strike consists of foundation and hearsay objections to

several defense exhibits consisting of complaints GIMC received regarding Plaintiff (Def. Ex. 9

– 14, 16, 18, 20, 22 – 23). The Court agrees with Defendant that these are business records in the

sense that it was GIMC’s normal practice to keep patient and staff complaints regarding an

employee in the employee’s personnel file. Further, the complaints memorialized in these



                                                  5 
 
records do not constitute inadmissible hearsay because they are not being offered for the truth of

the matter asserted (i.e., the truth/falsity of each complaint or whether Plaintiff did/said what was

alleged in the complaint). Instead, they are being offered to show that the complaints were

made, that Dr. Mora and/or Dr. Forman had notice of the complaints at the time they decided to

terminate Plaintiff, and that Dr. Mora terminated Plaintiff for a race-neutral reason.

       Plaintiff argues that Dr. Mora’s basis for relying on the complaints was unsound. This

argument, however, does not bear on the admissibility of the evidence. Moreover, if Dr. Mora

truly fired Plaintiff because she believed these complaints about Plaintiff’s professionalism and

demeanor were valid, whether Dr. Mora was reasonable in relying on these complaints is

irrelevant. For purposes of the Court’s Title VII analysis, it does not matter whether Dr. Mora’s

decision to terminate Defendant was just. What matters is whether Dr. Mora made her decision

based on Plaintiff’s race. The Court will consider Defendant’s Exhibits 9 - 14, 16, 18, 20, 22 - 23

for the non-hearsay purpose of supporting Defendant’s asserted race-neutral reason for

terminating Plaintiff.

       The Court next agrees with Defendant that GIMC’s internal memorandum concerning

salary information (Def. Ex. 5) and the letter of counseling GIMC issued to Plaintiff (Def. Ex.

15) are exhibits that fall within the business records exception to the hearsay rule. There is no

indication that these two documents do not satisfy Rule 803(6). Thus, the Court overrules

Plaintiff’s objection as to Defendant’s Exhibits 5 and 15.

       The admissibility of the final item, Dr. Forman’s informal notes of meetings with

Plaintiff (Def. Ex. 19, 21), is a closer call because Defendant has not established that Dr.

Forman’s notes were generated in the normal course of business or that it was GIMC’s regular

practice to have supervisors such as Dr. Forman take such notes and add the notes to employee



                                                  6 
 
personnel files. The Court does not rely on this evidence in its analysis, however, and so need not

rule on the admissibility of Defendant’s Exhibits 19 and 21.2

        In sum, for the reasons set forth above, Plaintiff’s motion to strike (Doc. 22) is denied

with the exception of Defendant’s Exhibits 19 and 21, the admissibility of which is a moot issue

in light of the present Order.

    b. Factual Assertions from Plaintiff’s Complaint

        In its summary judgment motion, Defendant set forth as undisputed material facts a

number of factual assertions taken directly from Plaintiff’s unverified complaint. Doc. 18 at ¶¶ 9-

10, 13-19, 21-23. Generally, a verified complaint may be treated as an affidavit for purposes of

summary judgment if it satisfies the standards for affidavits set out in Fed. R. Civ. P. 56, and if

the allegations contained in the verified complaint are not “merely conclusory.” See Lantec, Inc.

v. Novell, Inc., 306 F.3d 1003, 1019 (10th Cir. 2002) (internal citations and quotation marks

omitted). While the unverified nature of Plaintiff’s complaint would typically dictate against its

use at the summary judgment stage, Defendant concedes these facts as undisputed for purposes

of summary judgment. Because Defendant conceded these facts, Plaintiff did not offer (nor did

he have any reason to) other evidence to support these factual assertions. Therefore, with one

exception,3 the Court will consider those facts in Plaintiff’s unverified complaint that Defendant

has unequivocally conceded as undisputed facts for purposes of summary judgment. See



                                                            
2
   To the extent Defendant argues that Exhibits 19 and 21 are not being offered for the truth of their
contents, but rather to establish that the meetings were held, the Court observes that it is undisputed by
Plaintiff that he had meetings with Dr. Forman regarding his job performance. Thus, Defendant need not
rely on these exhibits to establish the existence of these meetings.
3
   As discussed at the hearing, the Court will not consider those facts that Defendant characterized solely
as ‘allegations’ Plaintiff made in his unverified complaint. See Doc. 18-1 at 5-6 (“Plaintiff alleges [in his
complaint] he was told things such as ‘what gives you the right, Mr. Critical Care’!”; “Plaintiff alleges [in
his complaint] he was treated as an outsider, and never included to any of the social events. . .”)
(emphasis added).

                                                      7 
 
Stubblefield v. Johnson-Fagg, Inc., 379 F.2d 270, 272 (10th Cir. 1967) (explaining that on

summary judgment, the “trial court may not disregard facts stipulated to by the parties or require

evidence to support them” and that such stipulations are to be regarded as admissions under Fed.

R. Civ. P. 56); Spencer v. Abbott, 731 F. App’x 731, 737-38 (10th Cir. 2017) (unpublished)

(noting that Tenth Circuit precedent prohibits district courts from disregarding intentional factual

stipulations or admissions in summary judgment briefs); Wheeler v. John Deere Co., 935 F.2d

1090, 1098 (10th Cir. 1991) (“District courts [] are vested with broad discretion in determining

whether to hold a party to a stipulation or whether the interests of justice require that the

stipulation be set aside.”).

          Having resolved these preliminary matters, the Court now turns to the relevant factual

background and procedural history of this case.

    c. Factual Background4

          On November 7, 2010, Plaintiff began his employment with the United States

Department of Health & Human Services as a Medical Officer (Internal Medicine) at the Gallup

Indian Medical Center (GIMC), which is within the Navajo Area Indian Health Service. See Def.

Ex. 1, Ex. 24 (Doc. 18-1). Dr. Bruce Forman, the acting chief of internal medicine at GIMC,

hired Plaintiff and served as Plaintiff’s first line supervisor throughout his employment. See Doc.

18, Defendant’s Undisputed Material Facts (hereinafter “Def. UMF”) ¶ 3. GIMC Clinical

Director, Dr. Paula Mora, and GIMC Acting Chief Executive Officer, Bernie Yazzie, served as

Plaintiff’s second line and third line supervisors, respectively. Def. UMF ¶¶ 5-6; see also Def.

Ex. 24.




                                                            
4
   Except as otherwise noted, the following asserted facts are undisputed.

                                                     8 
 
        Dr. Mora and Mr. Yazzie are Native American, while Dr. Forman is Caucasian. Def.

UMF ¶¶ 4-6. Plaintiff identifies his race as Native American. See Compl. (Doc. 1) ¶ 6; Lee Aff.,

Nov. 14, 2011, Def. Ex. 2, at 2.

        Under applicable federal regulations, Plaintiff was subject to a two-year trial period

because he was hired for an excepted service position. See Def. UMF ¶ 2 (citing 42 C.F.R. §

136.42; 5 C.F.R. § 213.3116(b)(8); 5 C.F.R. § 9901.512(a)(3)); see also Doc. 21, Plaintiff’s

Undisputed Material Facts (hereinafter “Pl. UMF”) ¶ 1 (acknowledging Plaintiff had two-year

trial period). According to Dr. Mora, GIMC was pleased to hire Plaintiff because he was trained

in internal medicine and had completed a critical care fellowship; he was from the local area and

spoke Navajo; and he had a “four year obligation payback scholarship which meant we would

have him for four years which helps with stability and continuity.” See Mora Aff., Dec. 5, 2013,

Def. Ex. 4, at 3.

        On October 5, 2012, approximately one month before the end of the trial period, Plaintiff

was terminated from his position for “unacceptable conduct” which made him “not suitable to

effectively perform the duties of a Medical Officer.” Def. Ex. 24. The events that transpired

during Plaintiff’s trial period and the circumstances underlying his termination are at issue in this

case. Plaintiff claims that GIMC discriminated against him, and ultimately fired him on the basis

of his Native American race. Defendant denies this and maintains that GIMC fired Plaintiff

based on complaints it received regarding Plaintiff’s interactions with patients, staff, and other

providers. The parties’ differing accounts regarding Plaintiff’s employment are set forth below.

          i.    Plaintiff’s version of events

        Plaintiff states that, when he was recruited for the Internist position, GIMC expressed an

intent to build a hospitalist program and promised him a hospitalist position once the program



                                                  9 
 
and hospitalist position was created. Pl. Aff., Nov. 14, 2013, Pl. Ex. A, at 2 (Doc. 21-1); Def.

UMF ¶ 9. Although Plaintiff began his employment as an internist, he also conducted hospitalist

care. Id. At some unspecified point in his employment, Plaintiff discovered that GIMC hired

another physician, Dr. Barrett, who was a Non-native female for the hospitalist position. Def.

UMF ¶¶ 10, 12; Lee Dep. 22:5-21 (Pl. Ex. B); Pl. Aff. at 5. Plaintiff did not apply for this

hospitalist position because he was not even aware that it had been advertised. Pl. Aff. at 5; Def.

UMF ¶ 11.

       Plaintiff claims that “immediately after the first three days in the position, [he] was

overwhelmed by the work hours.” Pl. Aff. at 2. Within the first few months of his employment,

Plaintiff expressed concerns regarding his work schedule to his immediate supervisor, Dr.

Forman. Pl. Aff. at 3. At one point, Plaintiff reviewed the work schedules for other providers and

noted that he was on-call more frequently than the other providers. Pl. Aff. at 3. Plaintiff also

indicates that he was treated as an outsider by the Internal Medicine Department. As an example,

he asserts that, although the Department held parties for new providers, he did not receive a party

and was not invited to these types of parties. Def. UMF ¶ 18-19; see also Pl. Interrog. #1 Resp.

(Pl. Ex. C). Plaintiff, however, also stated in his deposition that although he was initially

included in department events, as the months progressed in his employment, he decided not to

attend “as did other providers.” Def. UMF ¶ 20; Pl. Dep. 84:20-85:4 (Def. Ex. 6).

       Plaintiff further states he was not asked to perform critical care procedures even though

he was available to perform these procedures. Def. UMF ¶ 21. Instead, non-Native providers

were asked to perform these procedures, and Plaintiff was only reluctantly allowed to assist the

non-Native providers if he brought the necessary procedures to the attention of management.




                                                 10 
 
Def. UMF ¶ 22-23. Plaintiff also indicates that his suggestions or questions about procedures

were put aside. Def. UMF ¶ 15.

       Despite these issues, Plaintiff claims he performed his job well. He points in particular to

the fact that he was rated as “fully successful” in his Employee Performance Appraisal for the

first year of his trial period (1/26/2011 – 12/31/2011). See Pl. Ex. D. Dr. Forman, who appraised

Plaintiff, wrote that Plaintiff “does a very good job with the Int. Med. Department, and has been

very helpful with the development of the Hospitalist program at GIMC.” Id.

       With regard to his termination, Plaintiff indicates that he was called into a meeting with

Dr. Mora in September 2012 during which she informed him “of complaints received by patients

and staff.” Pl. Aff. at 4. Plaintiff informed Dr. Mora that he and Dr. Forman had already resolved

the complaints he was aware of. Id. Despite this, Dr. Mora indicated to Plaintiff that he was

being considered for termination. Id. One or two weeks later, Plaintiff had another meeting with

Dr. Mora, Dr. Forman, Dr. Vaughn (GIMC Chief of Staff), and Plaintiff’s union steward. Id.

Plaintiff did not know what the purpose of the meeting was and, when asked, no clear answer

was given. Id. Subsequently, on October 5, 2012, Plaintiff was issued the letter of termination.

Id.

         ii.   Defendant’s version of events

       Shortly after Plaintiff began his employment, Dr. Forman claims that he started receiving

complaints regarding Plaintiff’s “interactions with staff members, patients, and patient family

members.” Forman Aff., Nov. 27, 2013, Def. Ex. 3, at 3. According to Dr. Mora and Dr. Forman,

the complaints continued throughout Plaintiff’s tenure. Forman Aff. at 2; Mora Aff. at 3. In its

summary judgment motion, Defendant detailed at length the specifics of the complaints that




                                                11 
 
GIMC received regarding Plaintiff. See Doc. 18 at 7-10. During the first year of Plaintiff’s trial

period, GIMC received the following complaints about Plaintiff:

       -   November 17, 2010: Patient requested another provider because she “didn’t like the

           way [Plaintiff] talked to her. (Def. Ex. 8)

       -   November 2010: Emergency room staff expressed concerns that Plaintiff was not

           communicating with them (Def. Ex. 8)

       -   March 29, 2011: Dr. Ken Stewart emailed Plaintiff’s supervisors to discuss an

           incident where Plaintiff did not help an emergency department provider even though

           he was the on-call consultant. (Def. Ex. 9).

       -   October 7, 2011: Registered Nurse Sharon Edison sent an email regarding what she

           considered to be “unprofessional and disrespectful” conduct by Plaintiff two days

           earlier when he made several comments to her and nursing students regarding the

           emergency department (ED) and issues he had with ED providers. (Def. Ex. 10).

       -   October 7 and 9, 2011: Nurses Isabel Benavides and Shirleen Long each emailed Dr.

           Stewart to discuss incidents where they believed Plaintiff had acted unprofessionally

           towards GIMC staff. (Def. Ex. 11 and 12)

       -   October 20, 2011: GIMC phone operator complained that Plaintiff was “rude” to him

           when he refused to make a long distance call for Plaintiff and instead asked Plaintiff

           to use his assigned long distance code (Def. Ex. 13)

       -   October 26, 2011: GIMC patient advocate, Marlene Taha, wrote a letter describing

           Plaintiff’s October 25, 2011 call to her in which she felt he was talking to her “in a

           confrontational manner” (Def. Ex. 14)




                                                 12 
 
In the second year of Plaintiff’s trial period, GIMC received the following complaints about

Plaintiff:

        -    February 15, 2012: Dr. Forman received a letter from a patient’s family raising

             concerns they had regarding Plaintiff’s treatment of the patient, including that they

             considered his bedside manner to be “detached and brusque and lacking in empathy”,

             and requesting another provider instead of Plaintiff. (Def. Ex. 16)

        -    March 26, 2012: Nurse Devon McCabe emailed Dr. Forman to complain that Plaintiff

             had behaved rudely and unprofessionally with a patient’s family that day (Def. Ex.

             18)

        -    May 14, 2012: GIMC nursing staff filed a complaint that Plaintiff was outside a

             patient’s room when he observed that a patient was about to fall, but then did not

             assist the patient (Def. Ex. 20)

        -    June 12, 2012: Patient’s family complained to GIMC patient advocate that Plaintiff

             did not identify himself to the patient or his family while treating the patient (Def. Ex.

             22)

        -    June 19, 2012: staff complaint that Plaintiff documented a diagnosis in a medical

             record that was “[v]ery unreadable and sloppy” (Def. Ex. 23)

Dr. Forman states that he met with Plaintiff “regularly to discuss concerns regarding his

conduct.” Forman Aff. at 3. It appears that Dr. Forman first met with Plaintiff a few weeks into

Plaintiff’s employment, on November 18, 2010, to discuss a patient’s family’s complaint as well

as emergency staff concerns that Plaintiff was not communicating with them. See Def. Ex. 8.5 On

October 26, 2011, Dr. Forman met with Plaintiff to discuss “concerns raised by other staff

                                                            
5
   Although this exhibit consists of Dr. Forman’s handwritten notes, Plaintiff did not move to strike this
exhibit. See Doc. 22.

                                                     13 
 
members regarding rudeness, disrespectful conduct, and unprofessional behavior on [Plaintiff’s]

part.” Def. Ex. 15. In connection with this meeting, Dr. Forman issued a Letter of Counseling to

Plaintiff on November 17, 2011. Id. Therein, Dr. Forman specified that the Letter of Counseling

was based on “conduct issues [], and not based upon [Plaintiff’s] work performance which is

very good.” Id. On February 16, 2012, Dr. Forman met with Plaintiff to discuss the February 15,

2012 patient complaint. Def. Ex. 16-17. On March 23, 2012, April 4, 2012, and July 18, 2012,

Dr. Forman met with Plaintiff to address issues and complaints concerning Plaintiff. Plaintiff

does not dispute that these meetings occurred.

       On September 7, 2012, Dr. Mora met with Plaintiff to discuss hospital staff and patient

complaints against him, and informed Plaintiff that his conduct was “not acceptable as it put

patient safety at risk.” Def. UMF ¶ 51. Dr. Mora apprised Plaintiff that he was near consideration

for termination and, on October 5, 2012, Dr. Mora ultimately decided to proceed with Plaintiff’s

termination. Dr. Mora explained that she decided to terminate Plaintiff’s employment based on

the complaints GIMC received which “began affecting quality patient care, and the

professionalism of our staff toward one another.” See Mora Aff. at 10. Dr. Mora and Dr. Forman

deny that Plaintiff’s race played a part in the decision to terminate Plaintiff’s employment. Def.

UMF ¶ 56.

    d. Procedural History

       On April 29, 2016, Plaintiff initiated this lawsuit against Defendant by filing a two-page

complaint seeking relief under Title VII. Doc. 1 (“Compl.”). Plaintiff’s complaint indisputably

sets forth a discriminatory discharge claim -- i.e., that his termination was the result of race-

based discrimination in violation of Title VII. Id. at ¶¶ 3, 11 (“Plaintiff was discharged as a result




                                                  14 
 
of his race” and “The grounds for Plaintiff’s termination were patently false, and were simply a

pretext for the discriminatory firing.”).

        Whether Plaintiff’s complaint set forth additional Title VII claims on other grounds was

initially less clear. As a result, after noting this ambiguity and in an abundance of caution,

Defendant’s motion for summary judgment addressed all conceivably pled Title VII claims. Doc.

18 n.2; see also id. at 22.; Doc. 23 at 8. Plaintiff limited his response, however, to the

discriminatory discharge claim. Subsequently, at the September 17, 2018 hearing on this motion,

Plaintiff confirmed that the only claim he asserts in this lawsuit is a discriminatory discharge

claim and that this is the only claim he administratively exhausted. Tr. at 20-21 (Doc. 37).

Therefore, the Court construes Plaintiff’s complaint as raising a single claim under Title VII for

discriminatory discharge on the basis of race. The Court now proceeds to address whether

summary judgment is proper as to this claim.

II.     LEGAL STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). There is no genuine dispute as to any material fact unless the evidence is such that

a reasonable jury could return a verdict for the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if there is sufficient evidence on each side

so that a rational trier of fact could resolve the issue either way,” and it is material “if under the

substantive law it is essential to the proper disposition of the claim.” Becker v. Bateman, 709

F.3d 1019, 1022 (10th Cir. 2013) (internal quotation marks omitted). In reviewing a motion for

summary judgment, the Court views the evidence and all reasonable inferences therefrom in the

light most favorable to the non-moving party. S.E.C. v. Thompson, 732 F.3d 1151, 1156-57 (10th



                                                  15 
 
Cir. 2013) (quotation omitted). Initially, the party seeking summary judgment has the burden of

showing that there is no genuine dispute as to any material fact. See Shapolia v. Los Alamos

Nat’l Lab., 992 F.2d 1033, 1036 (10th Cir. 1993). Once the moving party meets its burden, the

non-moving party must show that genuine issues remain for trial. Id.

III.    ANALYSIS

        Under Title VII, it is an “unlawful employment practice for an employer . . . to discharge

any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s

race[.]” 42 U.S.C. § 2000e-2(a)(1). A plaintiff may prove a Title VII race-discrimination claim

by either direct or circumstantial evidence. See Drury v. BNSF Ry. Co., 657 F. App’x 785, 789

(10th Cir. 2016) (unpublished)6; see Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d

1136, 1145 (10th Cir. 2008). “Direct evidence demonstrates on its face that the employment

decision was reached for discriminatory reasons. Evidence of discrimination, if believed, is only

direct evidence if it proves the existence of a fact in issue without inference or presumption.”

Fassbender v. Correct Care Sols., LLC, 890 F.3d 875, 883 (10th Cir. 2018) (internal citations

and quotation marks omitted). When a Title VII plaintiff relies on indirect or circumstantial

evidence, the Court applies the burden-shifting framework set forth in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973). See Fassbender, 890 F.3d at 884.




                                                            
6
   The Court relies upon Drury and other unpublished opinions in ruling on Defendant’s motion for
summary judgment. The Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished opinions are not precedential, but
may be cited for their persuasive value.”).

                                                    16 
 
        In this case, the parties agree that the McDonnell Douglas framework is applicable to

Plaintiff’s discriminatory discharge claim.7 Under this familiar three-step framework, Plaintiff

must first establish a prima facie case of discrimination. Id. This requires Plaintiff to demonstrate

that (1) he belongs to a protected class; (2) he suffered an adverse employment action; and (3)

the challenged action took place under circumstances giving rise to an inference of

discrimination. See EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007). If Plaintiff

establishes a prima facie case, the burden shifts “to the defendant to articulate a legitimate, non-

discriminatory reason for the adverse employment action.” Jaramillo v. Colo. Judicial Dep’t,

427 F.3d 1303, 1307 (10th Cir. 2005); see also Young v. City of Idabel, 721 F. App’x 789, 795

(10th Cir. 2018) (unpublished). If the defendant-employer carries its burden of production, the

burden then shifts back to Plaintiff to show that the employer’s reasons are a pretext for unlawful

discrimination. See Jaramillo, 427 F.3d at 1307; See Crowe v. ADT Sec. Servs., Inc., 649 F.3d

1189, 1195 (10th Cir. 2011).

    1. Plaintiff fails to establish a prima facie case

        Defendant does not dispute that Plaintiff is a member of a protected class by virtue of his

Native American race and that Plaintiff’s termination constitutes an adverse employment action.

See Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 635 (10th Cir. 2012) (for Title VII

discrimination claims, “[a]n adverse employment action is a significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits.”) (internal citation and

emphasis omitted). Consequently, the Court only considers whether Plaintiff meets the third


                                                            
7
   Although Plaintiff does not expressly state in his response brief that he is relying on circumstantial
evidence of discrimination, he indicates that the appropriate analysis of his Title VII claim is under the
three-part McDonnell Douglas framework. See Doc. 21 at 10.

                                                     17 
 
element of a prima facie case, which is the “critical prima facie inquiry; i.e., inference of

discrimination.” Laul v. Los Alamos Nat’l Laboratories, 714 F. App’x 832, 836 (10th Cir. 2017)

(unpublished). Defendant argues that it is entitled to summary judgment because Plaintiff is

unable to demonstrate that his termination occurred under circumstances which gave rise to an

inference of discrimination.

       “The burden of production placed on the plaintiff relative to the inference of

discrimination element . . . is not onerous.” See Lincoln v. BNSF Ry. Co., ___ F.3d ___, 2018

WL 3945875, at *15 (10th Cir. 2018). “Under this inquiry, a plaintiff is only required to raise an

inference of discrimination, not dispel the non-discriminatory reasons subsequently proffered by

the defendant.” Laul, 714 F. App’x at 836 (quoting EEOC v. Horizon/CMS Healthcare Corp.,

220 F.3d 1184, 1193 (10th Cir. 2000). “Courts have enumerated a variety of circumstances that

can give rise to an inference of discriminatory motive.” Plotke v. White, 405 F.3d 1092, 1101

(10th Cir. 2005). These include “(1) ‘actions or remarks made by decisionmakers that could be

viewed as reflecting a discriminatory animus,’ (2) ‘preferential treatment given to employees

outside the protected class,’ (3) ‘a pattern of recommending the plaintiff for positions for which

she is not qualified [or over-qualified],’ and (4) a ‘failure to surface plaintiff’s name for positions

for which she is well-qualified.’” Lincoln, 2018 WL 3945875, at *15 (quoting Plotke, 405 F.3d

at 1101 (10th Cir. 2005)). A plaintiff may also rely “upon the timing or sequence of events

leading to [her] termination.” Plotke, 405 F.3d at 1101 (internal citation omitted). A plaintiff can

also “demonstrate an inference of discrimination is to show that the employer treated similarly

situated employees more favorably.” Luster v. Vilsack, 667 F.3d 1089, 1095 (10th Cir. 2011).

       In its summary judgment motion, Defendant frames the question of whether Plaintiff has

demonstrated an inference of discrimination primarily in terms of whether Plaintiff can show that



                                                  18 
 
Defendant treated similarly situated employees more favorably. See Doc. 18 at 13. The Tenth

Circuit states that “[s]imilarly situated employees are those who deal with the same supervisor

and are subject to the same standards governing performance evaluation and discipline.” See

Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1120 (10th Cir. 2007). Defendant specifically

contends that Plaintiff fails at the third prong of the prima facie case because he “cannot identify

any other employee with such a lengthy record of patient, staff, and family complaints who was

not terminated.” See Doc. 18 at 15; see also Doc. 23 at 7 (arguing Plaintiff “failed to identify any

other probationary employees who were allowed to continue their employment despite similar

conduct issues”).

       The Court agrees with Defendant that Plaintiff has not identified similarly situated

employees who were treated more favorably. Plaintiff broadly asserts in his response brief that

the similarly situated employees are “the non-Native medical providers employed by

Defendant.” Doc. 21 at 11. This cursory assertion lacks the degree of specificity necessary for

Plaintiff to demonstrate that similarly situated employees were treated more favorably. Plaintiff

neither identifies these “non-Native medical providers” nor points to any evidence in the

summary judgment record showing that these unnamed employees dealt with the same

supervisor, were subject to the same evaluation standards, had similar responsibilities or were in

any other way similarly situated. See also McGowan v. City of Eufala, 472 F.3d 736, 745 (10th

Cir.2006) (individuals are considered “similarly-situated” when they deal with the same

supervisor, are subjected to the same standards governing performance evaluation and discipline,

and have engaged in conduct of “comparable seriousness”).

       The Court acknowledges that elsewhere in his briefing, Plaintiff identified two providers,

Dr. Fralinger and Dr. Barrett, who he alleges were treated more favorably than he was. See Doc.



                                                 19 
 
21 at 4 (Dr. Fralinger “would have outbursts with cursing, yelling and screaming at the nursing

staff” but was “not terminated or reprimanded for this behavior”; Dr. Barrett “was treated with

favoritism.”). Plaintiff, however, failed to provide any evidence regarding Dr. Fralinger and Dr.

Barrett’s employment; critically, Plaintiff does not argue that these providers were similarly

situated to him based on their positions, their supervisors, or by virtue of being subject to the

same standards governing performance or discipline.8 Plaintiff is therefore unable to establish

that these two providers were similarly situated in material respects and that they were treated

more favorably than he was. Because Plaintiff has not demonstrated that similarly situated

employees were treated more favorably, he cannot meet the third prong of the prima facie case

on this basis.

        Of course, while an inference of discrimination “may be (and often is) satisfied by proof

that the employer treated similarly situated employees more favorably, such proof is just one

sufficient means to do this and should not itself be mistaken as an indispensable element of the

prima facie case.” See Sorbo v. United Parcel Service, 432 F.3d 1169, 1173 (10th Cir. 2005).

None of the other grounds Plaintiff points to in his response brief, however, are sufficient to

establish an inference of discrimination. See Doc. 21 at 11-12.




                                                            
8
   Furthermore, Defendant is correct that Plaintiff failed to properly support his allegations that Dr. Barrett
was treated with favoritism or that Dr. Fralinger was not terminated or reprimanded for outbursts. See
Doc. 23 at 4. It is well-established that “[t]o defeat a motion for summary judgment, evidence, including
testimony, must be based on more than mere speculation, conjecture, or surmise.” Bones v. Honeywell
Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004). Here, the only support Plaintiff offers for these assertions
are his own responses to written discovery requests, which the Court concludes are nothing more than
unsubstantiated allegations carrying no probative weight. Id. (“unsubstantiated allegations carry no
probative weight in summary judgment proceedings”). In sum, Plaintiff cannot establish a prima facie
case by merely alleging, without any evidence to substantiate his allegations, that Dr. Barrett was treated
more favorably or that Dr. Fralinger escaped discipline for similar misconduct.

                                                      20 
 
       For example, Plaintiff asserts that, because he is Native American, he was subject to a

two-year trial period while non-Native providers were subject to only a one-year trial period. See

Doc. 21 at 11. Plaintiff does not dispute, however, Defendant’s evidence that GIMC hired him

for an excepted service position and that federal regulations governing such an appointment

mandated a two-year trial period. Significantly, Plaintiff also does not allege that Defendant, in

hiring Plaintiff for this excepted service position and in requiring a two-year trial period, did

anything but follow the applicable federal regulations. Plaintiff cannot establish an inference of

discrimination merely because Defendant imposed the legally mandated trial period for the

excepted service position for which Plaintiff applied and then received.

       Plaintiff next asserts that an inference of discrimination arises because he was paid less

than a similarly qualified non-Native hire. Doc. 21 at 11. The evidence Plaintiff relies on to

support this assertion, however, is not clear. Defendant did present an exhibit providing salary

information. But, rather than endorsing this evidence, Plaintiff seeks to exclude it as inadmissible

hearsay. Moreover, during the hearing on Defendant’s motion for summary judgment, Plaintiff

acknowledged that the evidence Plaintiff himself relies on (what he heard other people earned) is

inadmissible hearsay. See Tr. at 25 (agreeing that Plaintiff’s knowledge of salary differences was

acquired by hearsay); See Doc. 22 (seeking to strike Def. Ex. 5 (email providing salary

information) on hearsay and foundation grounds).

       Assuming Defendant’s exhibit of salary information was admissible as a business record,

however, the pay differential would not establish an inference of discrimination. Specifically,

Defendant provided salary information for five internal medicine providers, including Plaintiff,

who were hired during the same time period. See Def. Ex. 5. Of these providers, Plaintiff was the

second highest paid. Id. As to the one provider hired at a higher salary, Defendant asserts she



                                                 21 
 
was paid more because she had an advanced degree in public health and six years of practice

experience after completing her residency. Id. There is no evidence in the record that Plaintiff

had a similar advanced degree or years of experience equivalent to that of the higher-paid

provider. Given the existence of non-discriminatory reasons for the one provider to be paid more

than Plaintiff, and the fact that Plaintiff was paid more than the remaining three providers,

evidence of a pay differential contained in Defendant’s exhibit is insufficient to create an

inference of discrimination. And, Plaintiff has not pointed to any evidence regarding the basis for

the pay difference from which an inference of discriminatory intent could be made.

        Plaintiff also contends that an inference of discrimination arises because he was given a

less desirable work schedule than non-Native medical providers. Doc. 21 at 11. Plaintiff,

however, relies solely upon self-serving evidence consisting of his own affidavit or deposition

testimony to support this assertion. On the other hand, Defendant has presented actual evidence

disputing Plaintiff’s assertions regarding work schedules. This evidence shows that for a

particular time period, Plaintiff took more leave than any other listed provider and did not take

any day or night calls. See Doc. 18 at 7. Although the evidence does not cover the entire length

of Plaintiff’s employment, it is probative because Plaintiff did not submit any evidence

supporting his argument that non-Native providers were given better work schedules.

        Plaintiff also argues that Defendant’s reluctance in allowing him to complete critical care

procedures in favor of non-Native medical providers and the fact that his procedural suggestions

were set aside in lieu of suggestions made by non-Natives both give rise to an inference of

discrimination.9 Doc. 21 at 11-12. Plaintiff, however, does not establish the significance of


                                                            
9
   Plaintiff does not present any actual examples of this occurring. However, this can reasonably be
explained by the fact that Defendant conceded these assertions to be undisputed facts for purposes of its
summary judgment motion.

                                                    22 
 
performing critical care procedures or of offering suggestions regarding procedures on GIMC’s

retention/termination decisions for trial-period employees. Plaintiff also does not suggest that

GIMC completely prohibited him from performing critical care procedures but, instead, that

GIMC only “reluctantly” allowed him to perform them. Thus, Plaintiff has not connected the

slights he claims GIMC levied on him to his allegations that GIMC fired him for discriminatory

reasons. See Adamson v Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1144 (10th Cir.

2008) (stating that evidence “tending to cast doubt on an employer’s stated reasons for an

employment decision” does not always satisfy the “burden of establishing an inference of

actionable discriminatory animus [at the prima facie stage]”, and that a plaintiff hoping to prove

his prima facie case by attacking the employer’s reason for his termination must still show a

“demonstrable nexus between aspersions cast on an employer’s stated reasons and invidious

intent”.).

        In sum, Plaintiff has not established a prima facie case because he has not demonstrated

that his termination took place under circumstances giving rise to an inference of discrimination.

Therefore, Defendant is entitled to summary judgment on this basis. See Barlow v. C.R. England,

Inc., 703 F.3d 497, 505 (10th Cir. 2012) (“If the plaintiff does not establish a prima facie case,

his entire case fails.”).

    2. In the alternative, even assuming a prima facie case was established, Plaintiff has failed
       to demonstrate that Defendant’s proffered reasons for his termination were a pretext for
       unlawful race-based discrimination

        As stated earlier, if a plaintiff establishes a prima facie case, the Court next considers

“whether [Defendant has] produced a legitimate, nondiscriminatory reason for its employment

decision and, if so, whether [Plaintiff has] produced evidence sufficient to raise a genuine issue

of material fact on the question of pretext.” Jaramillo, 427 F.3d at 1307. In this case, the Court



                                                  23 
 
finds that Defendant has proffered a legitimate, nondiscriminatory reason for terminating

Plaintiff’s employment, but that Plaintiff has failed to show evidence sufficient to raise a genuine

issue of material fact on the question of pretext.

               a. Legitimate, Nondiscriminatory Reason for Termination

       At the second stage of the McDonnell Douglas framework, Defendant must articulate a

legitimate, nondiscriminatory reason for terminating Plaintiff. At this stage, Defendant is

required only to “explain its actions against the plaintiff in terms that are not facially prohibited

by Title VII.” Jones v. Barnhart, 349 F.3d 1260, 1266 (10th Cir. 2003). Defendant does not

“need to litigate the merits of the reasoning, nor does it need to prove that the reason relied upon

was bona fide, nor does it need to prove that the reasoning was applied in a nondiscriminatory

fashion.” EEOC v. Flasher Co., Inc., 986 F.2d 1312, 1316 (10th Cir. 1992). Rather, Defendant’s

“burden at this stage is one of production, not one of persuasion.” EEOC v. Horizon/CMS

Healthcare Corp., 220 F.3d 1184, 1191 (10th Cir. 2000).

       Here, the October 5, 2012 termination letter Plaintiff received indicates that Defendant

terminated his employment on the basis of “unacceptable conduct” which made him “not

suitable to effectively perform the duties of a Medical Officer.” Def. Ex. 24. Although the letter

did not elaborate on what this unacceptable conduct was, Dr. Mora explained that the decision to

terminate Plaintiff was based on complaints GIMC received from patients, staff, and other

medical providers regarding Plaintiff’s behavior that began “affecting quality patient care, and

the professionalism among our staff toward one another.” See Mora Aff. at 10. Plaintiff’s

immediate supervisor, Dr. Forman, similarly indicated that the termination decision was based

on complaints regarding Plaintiff’s behavior and/or conduct during his interactions with staff




                                                  24 
 
members, patients, and patient family members. See Forman Aff. at 3. According to Dr. Forman,

Plaintiff’s “unprofessional behavior and disrespectful conduct” led to his termination. Id.

       Although Plaintiff argues that the complaints GIMC received were “only a pretext for

discriminatory firing”, see Doc. 21 at 9, he does not otherwise contend that Defendant’s

proffered explanation is “facially prohibited by Title VII.” Jones, 349 F.3d at 1266. The Court

therefore concludes that Defendant has articulated a legitimate, nondiscriminatory reason for its

decision to terminate Plaintiff’s employment. See, e.g., Plotke, 405 F.3d 1092, 1102 (employer’s

proffered reason for discharging plaintiff due to unsatisfactory conduct was adequate to meet

second step of McDonnell Douglas analysis).

               b. Pretext

       An employee can demonstrate pretext by showing “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence and

hence infer that the employer did not act for the asserted non-discriminatory reasons.” Morgan v.

Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997) (quotation omitted). Pretext can be shown in a

number of ways, including for example, by presenting “evidence that [the] defendant’s stated

reason for the adverse employment action was false”; by presenting evidence that “the defendant

acted contrary to a written company policy proscribing the action taken by the defendant under

the circumstances”; or by presenting evidence that “he was treated differently from other

similarly-situated employees who violated work rules of comparable seriousness.” Salguero v.

City of Clovis, 366 F.3d 1168, 1176 (10th Cir. 2004). “Evidence that the employer should not

have made the termination decision--for example, that the employer was mistaken or used poor

business judgment--is not sufficient to show that the employer’s explanation is unworthy of



                                                25 
 
credibility.” DePaula v. Easter Seals El Mirador, 859 F.3d 957, 970-71 (10th Cir. 2017)

(internal citation and quotation marks omitted).

        In deciding if a plaintiff has made a sufficient showing of pretext, the court “must

consider the evidence as a whole.” Danville, 292 F.3d at 1250. Mere allegations are insufficient,

Morgan, 108 F.3d at 1324, and “mere conjecture that [the] employer’s explanation is a pretext

for intentional discrimination is an insufficient basis for denial of summary judgment,” Branson

v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir. 1988). “In determining whether the

proffered reason for a decision was pretextual, we examine the facts as they appear to the person

making the decision, and do not look to the plaintiff’s subjective evaluation of the situation.”

DePaula, 858 F.3d at 971. At the summary judgment stage, the plaintiff’s own conclusory

opinions about his qualifications and about the employer’s motives do not give rise to a material

factual dispute. Bullington v. United Air Lines, 186 F.3d 1301, 1318 (10th Cir. 1999). The

pertinent inquiry at this stage does not focus on whether the employer’s “proffered reasons were

wise, fair or correct,” but looks at whether the employer “honestly believed those reasons and

acted in good faith on that belief.” Id. (citation omitted).

        Here, Plaintiff makes two pretext arguments challenging Defendant’s reason for his

termination. First, Plaintiff states that the Court can infer pretext from the fact that his 2011

annual performance appraisal plan rated his work performance as “fully successful” and did not

mention any of the complaints Defendant claims served as its basis for terminating Plaintiff. See

Pl. Ex. D; Doc. 21 at 12-13. Plaintiff contends that “if these ‘complaints’ [were] so bad that they

justif[ied] the termination, surely they deserved some mention in his [performance appraisal

plan.” Doc. 21 at 13. Second, Plaintiff asserts that “surely” another provider, Dr. Fralinger, had




                                                   26 
 
complaints in his file regarding his outbursts with staff but he was not fired or otherwise

reprimanded for such conduct. Doc. 21 at 13.

       Viewing the evidence in the light most favorable to Plaintiff, the Court concludes that

Plaintiff’s 2011 performance appraisal is not sufficient to create a genuine issue of material fact

regarding pretext. When viewed in isolation, the appraisal does lend support to Plaintiff’s

argument that Defendant’s stated reason for terminating him was false. That is, despite the

undisputed evidence of complaints regarding Plaintiff’s interactions with others in 2011, GIMC’s

failure to mention these issues in the 2011 appraisal supports the notion that Defendant was in

fact not concerned about Plaintiff’s interactions with others. At a minimum, the appraisal shows

that the documented 2011 complaints were not enough to merit termination. Had they been

enough, GIMC would not have given Plaintiff a “fully successful” appraisal, specifying therein

that Plaintiff “treats others with respect; fosters a cooperative environment . . .”, that he exceeds

expectations with regard to patient care; and that he is fully successful in performing “duties in a

courteous and culturally sensitive matter.” See Pl. Ex. D. Thus, if there were no other

documented issues or complaints regarding Plaintiff after the date of the appraisal, the 2011

appraisal might be sufficient to raise genuine issues of fact regarding pretext.

       However, that is not the case here. The undisputed evidence shows that Defendant

continued to receive complaints regarding Plaintiff’s interactions with patients and staff in 2012.

Plaintiff’s 2011 appraisal does not bear on that evidence and cannot be considered in isolation

because the court “must consider the evidence as a whole” when it conducts the pretext inquiry.

See Danville, 292 F.3d at 1250. The 2011 appraisal does not refute the fact that GIMC relied on

the 2011 and the 2012 complaints in its decision to terminate Plaintiff. See Stewart v. Oklahoma

ex rel. Oklahoma Office of Juvenile Affairs, 587 F. App’x 455 (10th Cir. 2014) (employee’s



                                                  27 
 
positive performance review, which was issued several weeks after the first of three incidents

that led to employee’s discharge, was insufficient to raise an inference of pretext because

employer’s stated reason for the discharge was the cumulative effect of all three incidents).

       Lastly, Plaintiff merely speculates that Dr. Fralinger had complaints for similar

misconduct but was not reprimanded. He does not point to any evidence, beyond his

speculations, that this was the case, which is not adequate to survive summary judgment.

       Thus, Plaintiff’s failure to meet his burden to produce evidence that the reason for his

termination was a pretext for discrimination is an alternate basis for granting summary judgment

in favor of Defendant.

IV.    CONCLUSION

       Because Plaintiff has failed to establish a prima facie case of discrimination under Title

VII and, even if he could, Plaintiff cannot establish that Defendant’s stated reasons for terminating

Plaintiff were pretextual, the Court grants Defendant’s motion for summary judgment (Doc. 18)

and dismisses this lawsuit with prejudice.

       IT IS SO ORDERED.



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent
 




                                                 28 
 
